Citation Nr: 9911451	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for herniated lumbar 
disc disorder at L4-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to September 
1986 and from October 1987 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation above 20 
percent for the veteran's herniated disc disorder.  While the 
appeal was pending, the RO increased the evaluation to 40 
percent disabling in a June 1998 rating decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's herniated lumbar disc disorder is 
manifested by complaints of persistent pain, findings of 
limitation of motion and pain on straight leg raising and 
symptoms compatible with sciatic neuropathy, to include 
muscle spasm and right leg neurological findings such as 
decreased pin prick sensation, that are referable to the site 
of the diseased disc.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, 
for the veteran's herniated disc disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 4, 
including §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.59, 4.71a , 
Diagnostic Codes 5292, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Service medical records reflect that 
the veteran was treated for low back pain, said to radiate 
into his legs, in March 1990.  X-rays from March 1990 
revealed normal findings apart from a transitional vertebrae 
at the lumbosacral junction, felt to be probably a partially 
lumbarized S1.  He was also treated in June 1990 for 
mechanical back pain after falling over a barrel.  The 
veteran's July 1990 separation examination was negative for 
objective back findings, but the medical history report was 
positive for complaints of recurrent back pain.

VA clinical records dated in March 1991 reveal treatment for 
complaints of low back pain, with decreased sensation along 
the lateral aspect of the right leg.  The veteran had 
positive straight leg raise, but knee and ankle jerks were 
within normal limits.  He was assessed with sciatica and 
scoliosis and underwent conservative treatment.  By April 
1991, he was said to be feeling better, with the pain 
decreased somewhat, but still had symptoms of pain on walking 
for a distance, and continued having numbness on the right 
lateral leg with tingling of the right foot.  He was 
considered temporarily unemployable for sciatica from March 
to May 1991, with limitations on lifting, prolonged standing 
and walking.  Computed tomography (CT) scan from April 1991 
revealed central and right herniation at L4-L5 associated 
with spinal canal stenosis at L5-S1.

The report from a May 1991 VA examination revealed complaints 
of low back pain with numbness in the right leg.  On 
examination his lumbosacral spine showed no tenderness to 
palpation and mild tenderness to percussion.  Lateral flexion 
was full but caused tingling down the right leg.  The 
diagnosis was sciatica.  

By rating decision of June 1991, the RO granted service 
connection for a back disability, classified as herniated 
lumbar disc, L4-L5, with stenosis, atrophy and sciatica and 
assigned a 40 percent evaluation under Diagnostic Code (DC) 
5293-5292.  

The veteran was afforded a VA examination in October 1993.  
At that time, his gait pattern was unremarkable.  His range 
of motion was 90 degrees flexion and 20 degrees flexion.  
Straight leg raising was negative.  The veteran could perform 
a satisfactory heel and toe walk and could squat and arise 
again.  There was no measurable atrophy of the quadriceps of 
the calves.  Reflexes and sensation were intact in the lower 
extremities.

By rating decision of November 1993, the RO proposed to 
reduce the evaluation of the veteran's back disorder to 20 
percent disabling.  By rating decision of February 1994, the 
RO reduced the evaluation of the veteran's back disorder from 
40 percent to 20 percent disabling.  The veteran did not 
perfect an appeal of this reduction.

VA clinical records dated in January 1996 reveal complaints 
that the veteran "threw his back out" while lifting 
furniture.  Upon examination he was tender to the right of 
the midline of L2-L3, but had negative straight leg raises.  
Strength was 5/5 for both lower extremities and there were no 
gross sensory deficits.  Deep tendon reflexes and knee jerk 
were 2+ bilaterally.  X rays revealed no skeletal 
abnormalities apart from the lumbarization of L5.  

In April 1997, the veteran was seen for complaints of 
increased back pain radiating down the right hip and knee.  
He described his right leg as "jumping."  He complained 
that Motrin was not helping and had a positive straight leg 
raise on the right, negative on the left.  His deep tendon 
reflexes were 2+ downgoing.  The impression rendered was back 
pain with questionable sciatica.  Another treatment note of 
unspecified date, but received by the RO in May 1997 with the 
April 1997 records, revealed complaints of the right leg 
going numb, and an antalagic gait with no ataxia, but 
protective of right hip was noted.  Deep tendon reflexes were 
2+ throughout, and his right lower extremity was dull to 
pinprick in the foot.  Another treatment note from April 1997 
continued to reveal complaints of tingling numbness on the 
anterior half of the right foot, with positive straight leg 
raising on the right.  Deep tendon reflexes were 2+ 
bilaterally, toes downward.  The impression was lumbar disc 
disease.  Another treatment note from April 1997 discussed 
the option of possible surgery for history of herniated 
discs.  An April 1997 magnetic resonance imaging (MRI) 
revealed marked degeneration of the L5-S1 disc, but the 
examiner did not see a frank spondylolisthesis or 
retrolisthesis, an extradural defect was present at L5-S1 
compatible with disc herniation and the remaining levels 
showed no evidence of herniation or stenosis.  The veteran 
continued to be seen for back problems with pain radiating 
down the right leg in May 1997.  

The report from a June 1997 VA examination revealed 
complaints of continuous pain, including pain in the right 
leg and hip after sleeping prone.  The veteran gave a history 
of taking multiple medications including Robaxin, Prednisone, 
Percocet and Motrin.  He indicated that surgery has been 
discussed.  Upon physical examination, he walked well without 
limp, cane or appliance.  No fixed deformity was noted and 
musculature of the back was good.  Forward flexion was 78 
degrees; backward extension was 39 degrees; left lateral 
flexion was 28 degrees and right lateral flexion was 26 
degrees, with evidence of pain on motion.  The diagnosis 
rendered was degenerative disc disease of the lumbosacral 
spine, with functional loss due to pain.  

At a hearing held in March 1998, the veteran testified that 
his back pain mostly exists in the hip and lower leg below 
his knees.  He also complained of numbness in the right foot.  
He testified that he attends pain management classes about 
once a month.  He testified that the pain was continuous and 
worse upon standing.  He testified that his back problems 
cause him to walk awkwardly due to his right foot numbness.  
He testified that surgery was discussed but he declined to 
proceed because of the risk involved and that he was doing 
physical therapy and uses a TENS unit.  He testified that the 
TENs unit helped sometimes.  The veteran testified that since 
his June 1997 VA examination the pain varied in intensity, 
and that since that time, he sees a doctor about once a 
month, and sometimes two three times a month.

The report from the most recent VA examination of May 1998 
indicated that the veteran complained of pain, stiffness, 
fatigability and lack of endurance.  He was noted to have 
taken 180 milligrams of Tylox per month, but was down to 80 
mg per month.  He also took Serzone and Clonopin and 800 
milligrams of Motrin a day.  He complained of continuous pain 
in his right leg.  The veteran also noted that he used a cane 
at times.  On physical examination he showed objective 
evidence of painful motion, spasm weakness and tenderness.  
He walked with a marked limp and sat in a chair crooked.  He 
got in and out of the chair with great care.  He did not use 
any appliance to walk.  His deep tendon reflexes were active 
and equal. Range of motion was 71 degrees forward flexion; 10 
degrees backward extension; 26 degrees right flexion and 24 
degrees left flexion.  The diagnosis was degenerative joint 
disease, lumbar spine, with probable herniated disc and loss 
of function due to pain.  

To the extent that a 40 percent evaluation is the maximum 
evaluation allowable, for severe limitation of motion under 
the Diagnostic Code 5292, there is no need to discuss whether 
limitation of motion has been sufficiently addressed in the 
May 1998 VA examination.   

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
60 percent evaluation is warranted where it is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  A 
40 percent evaluation is warranted for severe recurring 
attacks, with intermittent relief.  Id.

The Board finds, based on the evidence of record, that the 
veteran's current symptoms associated with his low back 
disorder, warrant an increased evaluation of 60 percent but 
no higher.  This is, in the view of the Board, a very close 
case between a rating of 40 or 60 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  A 60 percent evaluation 
contemplates pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings referable to the 
site of the diseased disc, with little intermittent relief.  

The findings of the April 1997 VA treatment notes and the 
most recent examination of May 1998 reveal evidence of 
functional limitation of motion due to pain, which is already 
contemplated in the current 40 percent evaluation.  Right leg 
neurological pathology was also demonstrated in the undated 
treatment note showing the veteran to be dull to pinprick in 
the right foot.  There is also evidence of some neurological 
involvement with the right leg, as evidenced by positive 
right sided straight leg raise finding in the April 1997 
treatment notes, although ankle jerk was present and reflexes 
were even bilaterally.  The May 1998 examination revealed the 
veteran to exhibit demonstrable spasm and he walked with a 
marked limp.  However, once again his deep tendon reflexes 
were active and equal, knee jerks and ankle jerks, bilateral.  

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of his service-connected low back disorder 
must be viewed as pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  Accordingly, under the provisions of 
Diagnostic Code 5293, the Board finds that a 60 percent 
rating is warranted.
 
The Board notes that a 60 percent evaluation is the maximum 
allowable evaluation under Diagnostic Code 5293.  The 
evidence does not show the veteran to have a fracture or an 
ankylosis of the spine, therefore, there is no need to 
consider a higher evaluation under the diagnostic codes 
pertaining to these disorders.  

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 60 percent rating for the 
veteran's service-connected herniated disc disorder is 
granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

